MEMORANDUM *
The district court improperly applied AEDPA’s statute of limitations when it dismissed Arboleda’s federal petition for habeas corpus relief as untimely.
The time Arboleda’s state habeas petitions were pending in the state courts is tolled. Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir.1999). Arboleda’s state habeas petitions were “with respect to the pertinent judgment or claim” presented in the federal habeas petition before us. See Tillema v. Long, 253 F.3d 494, amended by, No. 00-15974, 2001 WL 872875 (9th *650Cir. Aug.3, 2001). Additionally, a summary dismissal of a habeas petition by the California Supreme Court does not become final until 30 days after the dismissal is issued. See Bunney v. Mitchell, 262 F.3d 973 (9th Cir.2001); see also Cal. Ct. R. 24. Therefore, Arboleda’s federal habeas petition was filed within the one year limitations period, and should not have been dismissed as untimely.
We reverse the district court’s order dismissing Arboleda’s petition for habeas corpus relief and remand for further proceedings consistent with this order.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.